Citation Nr: 1214159	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  96-41 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the residuals of a thoracic spine injury.

2.  Entitlement to a rating in excess of 10 percent for chronic lumbar spine strain with degenerative joint disease.

3.  Entitlement to an effective date earlier than July 12, 1995, for the award of a compensable rating for the residuals of a thoracic spine injury.

4.  Entitlement to an effective date earlier than March 21, 2001, for the award of service connection for chronic lumbar spine strain with degenerative joint disease.

5.  Entitlement to an effective date earlier than April 15, 2003, for the award of service connection for major depressive disorder.

6.  Entitlement to an effective date earlier than April 15, 2003, for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1986 to May 1986 and from April 1987 to February 1990.  

This entitlement to a rating in excess of 40 percent for residuals of thoracic spine injury comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on January 23, 2007, which vacated a December 2005 Board decision as to this issue and remanded the matter for additional development.  The issue initially arose from a June 1996 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted an increased 20 percent rating for the residuals of a thoracic spine injury effective from July 12, 1995.  A 40 percent rating from that date was awarded in a December 1996 rating decision.  The issue of entitlement to a TDIU was denied in an October 1998 rating decision and a May 2000 rating decision denied timeliness of appeal.  The issue of entitlement to service connection for a lumbar spine disability was denied in a February 2003 rating decision.  

The Board, among other things, remanded for additional development the issues of entitlement to service connection for a lumbar spine disability, entitlement to a rating in excess of 40 percent for residuals of thoracic spine injury, and entitlement to a TDIU in April 2004.  The Board's December 2005 remand of the issues concerning entitlement to service connection for a lumbar spine disability and entitlement to a TDIU were undisturbed by the Court's January 2007 order.  The issue of entitlement to a rating in excess of 40 percent for residuals of thoracic spine injury was addressed in a July 2007 Board remand.

A December 2008 rating decision granted service connection for lumbar spine strain with degenerative disc disease and assigned a 10 percent rating effective from March 21, 2001.  The Veteran has perfected an appeal from the assigned compensation level and effective date determinations.  

The Board notes that although timeliness of appeal for entitlement to a TDIU was denied in a May 2000 rating decision the Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Therefore, these matters must be considered as part of the increased rating issues over the course of the appeal.

The Board also notes that in correspondence dated in August 1996 the Veteran requested entitlement to a temporary total rating under the provisions of 38 C.F.R. §§ 4.29, 4.30 and submitted a notice of disagreement from the June 1996 rating decision as to the assigned effective date for the award of an increased rating for the residuals of thoracic spine injury.  The temporary total rating issues were addressed in an unappealed July 2009 rating decision.  The issue of entitlement to an effective date prior to July 12, 1995, for a compensable rating for the residuals of a thoracic spine injury was addressed in a December 2008 statement of the case and subsequently perfected for appellate review by receipt of a December 2009 VA Form 9.

A review of the record also reveals that in August 2009 the Veteran submitted a notice of disagreement as to the effective date assigned for the July 2009 award of service connection for major depressive disorder.  Correspondence dated in May 2011, in essence, expressed disagreement with the effective date assigned in the March 2010 rating decision establishing a TDIU effective April 15, 2003.  It is significant to note that a TDIU in this case is shown to have been awarded based upon all of the Veteran's service-connected disabilities, including major depressive disorder which is not a rating issue on appeal, and that the earlier effective date issue is a matter appropriately addressed as a separate issue.  There is no indication that a statement of the case has been issued addressing either of these effective date issues.  The Court has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been properly addressed in a statement of the case, they must be remanded for appropriate development.

The Board notes that in September 2005 the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board notes that the Veteran also testified at a videoconference hearing in August 2003 before a Veterans Law Judge who is not available to participate in a decision on his claim for an increased rating for the residuals of a thoracic spine injury, but that in correspondence received in September 2011 he waived his right to an additional Board hearing.  The third member of the panel participating in the December 2005 and July 2007 Board remands has also retired.  As the sole remaining assigned panel member, appellate review by the undersigned Veterans Law Judge is appropriate.  See 38 C.F.R. §§ 19.3, 20.707 (2011).

Regretfully, the Board acknowledges that the thoracic spine rating issue has been on appeal for an unusually long period of time and that action to address the issue has recently been further delayed pending resolution of inextricably intertwined service connection issues and related procedural matters.  All information requests under the Freedom of Information Act and status update requests in this case are shown to have been appropriately addressed.  The Board also notes that evidence pertinent to the issues on appeal other than the earlier effective date issue addressed in this decision was added to the record without waiver of agency of original jurisdiction consideration.  

The issues of entitlement to a rating in excess of 40 percent for the residuals of a thoracic spine injury, entitlement to a rating in excess of 10 percent for chronic lumbar spine strain with degenerative joint disease, entitlement to an effective date earlier than March 21, 2001, for the award of service connection for chronic lumbar spine strain with degenerative joint disease, entitlement to an effective date earlier than April 15, 2003, for the award of service connection for major depressive disorder, and entitlement to an effective date earlier than April 15, 2003, for the award of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issue addressed in this decision has been obtained.  

2.  A VA Form 21-526, Veterans Application for Compensation or Pension, received by VA on July 12, 1995, was accepted as a claim for an increased rating and an increased 40 percent rating has been assigned from that date; there is no factually ascertainable evidence demonstrating an increased disability was manifest prior to that date.



CONCLUSION OF LAW

The criteria for an effective date earlier than July 12, 1995, for the award of a compensable rating for the residuals of a thoracic spine injury have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran as to his underlying increased rating claim by VA correspondence dated in June 2004.  He has been notified of VA's responsibilities in obtaining information to assist in completing his claims and his duties in obtaining information and evidence to substantiate his claims have been identified.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in March 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the issue addressed in this decision have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, Social Security Administration (SSA) records, and the Veteran's statements and testimony in support of the claim.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination and there is no reasonable possibility that a retrospective VA medical opinion would be helpful in this case.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Earlier Effective Date Claim

VA law provides that the effective date for an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  An earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2011).  

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

In determining whether or not an increase was factually ascertainable during the year prior to receipt of an increased rating claim, the Board will review the entirety of the evidence of record.  See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  

In this case, VA records show that in March 1990 a VA Form 21-526e, Veteran's Application for Compensation or Pension at Separation from Service, was received requesting service connection for a spinal injury to the T3 through T6 area of the upper back.  An October 1990 rating decision established service connection for residuals of a mid-thoracic spine injury.  A noncompensable rating was assigned effective from February 23, 1990.  The Veteran was notified of the decision and his appellate rights at his address of record in November 9, 1990, but did not appeal.  

The Veteran submitted a VA Form 21-526, received by VA on July 12, 1995, in which he, in essence, requested increased compensation for chronic upper back pain.  No treatment subsequent to active service was identified.  VA records dated in August 1995 and October 1995 show the Veteran failed to report for VA examinations.  In correspondence dated in November 1995 the Veteran reported he had no received notice of VA examination and provided a new address for the record.  A June 1996 rating decision granted an increased 20 percent rating for the residuals of a mid-thoracic spine injury effective from July 12, 1995.  A 40 percent rating effective from July 12, 1995, was granted in a December 1996 rating decision.  

In his August 1996 notice of disagreement the Veteran asserted his belief that the effective date for an increased rating should be from March 1990.  It was asserted in a December 2008 VA Form 9 that an effective date was warranted earlier than July 1995.

Based upon the evidence of record, the Board finds a VA Form 21-526 was received by VA on July 12, 1995, and was accepted as a claim for an increased rating.  An increased 40 percent rating has been assigned from that date and there is no factually ascertainable evidence demonstrating an increased disability was manifest prior to that date.  The Veteran did not appeal an October 1990 rating decision establishing service connection for residuals of a mid-thoracic spine injury and assigning a noncompensable rating.  There is no indication that decision is clearly and unmistakably erroneous.  There is no evidence of any earlier filed unadjudicated formal or informal claim.  Therefore, an earlier effective date for the award of a compensable rating for the residuals of a thoracic spine injury is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim for an earlier effective date.


ORDER

Entitlement to an effective date earlier than July 12, 1995, for the award of a compensable rating for the residuals of a thoracic spine injury is denied.


REMAND

As noted in the Introduction, the Veteran has expressed disagreement with the effective date assigned for the July 2009 award of service connection for major depressive disorder and with effective date assigned in the March 2010 rating decision establishing a TDIU effective April 15, 2003.  Therefore, these issues must be remanded for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238.

As to the remaining issues on appeal of entitlement to a rating in excess of 40 percent for the residuals of a thoracic spine injury, entitlement to a rating in excess of 10 percent for chronic lumbar spine strain with degenerative joint disease, and entitlement to an effective date earlier than March 21, 2001, for the award of service connection for chronic lumbar spine strain with degenerative joint disease, the Board finds that additional development is unfortunately required for adequate determinations.  VA's notice requirement as to these issues was met by correspondence provided in June 2001, June 2004, July 2008, and April 2009.  The Veteran was notified of pertinent regulation amendments in June 2004 and that the notice requirements applied to all elements of a claim in March 2006.  

The Board notes that the Veteran, in essence, contends that his service-connected back disabilities warrant higher schedular rating over the course of his appeal and that he has been unable to work because of these disabilities.  The record includes an August 1996 statement asserting that he was unable to work, a copy of an automobile loan disability claim form dated in June 1996 with medical opinions indicating he was unable to work from May 14, 1996, to August 5, 1996, reports of his participation in a VA vocational rehabilitation program and VA findings as to this matter in an October 1998 rating decision, SSA records and determinations as to employability, and VA treatment and examination records with reports and findings concerning back disability symptom manifestations and opinions as to employability.  

Although a November 2008 VA examiner found the Veteran's chronic lumbar strain was "in fact part and parcel of his thoracic pain and thus must be concluded to be associated with it and also aggravated by it," the examiner did not identify when a chronic lumbar disability was believed to have been first manifest nor were the findings of previous medical opinions as to etiology acknowledged.  The Board notes that a June 1996 VA magnetic resonance imaging (MRI) scan revealed a normal lumbar spine (claims file volume six), but that a July 1997 VA examination report included a diagnosis of chronic thoracic and lumbar spine back pain secondary to old injuries (claims file volume two).  A June 1998 VA examination report found that there were no real abnormalities noted in the lumbar region, that neurological evaluation was entirely normal, and that there was incontrovertible evidence that the Veteran had been doing some sort of physical work judged by the palmar calluses and imbedded foreign material in the skin of his hands (claims file volume two).  

The November 2008 VA examiner also found the Veteran was unable to obtain and hold gainful employment in consideration of his work experience and prior education and training as a result of his service-connected disabilities, but did not identify when this occupational impairment began or whether there were any specific periods of temporary unemployability or marked interference with employability over the course of this appeal.  It is significant to note that the November 2008 report also summarized the Veteran's employment history as his having last worked driving a tractor about three years earlier, having driven a dump truck from 1997 to 1998, and having worked as a carpenter and construction worker prior to 1997.  A December 2004 SSA decision noted the Veteran last worked in November 2003.  The Board notes the Veteran has provided statements, testimony, and reports during VA treatment and examinations over the course of this appeal that appear to be facially inconsistent or contradictory.  VA treatment records were apparently last obtained in October 2008.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Therefore, the Board finds the Veteran should be requested to provide additional information clarifying his actual employment history over the course of this appeal and whether any such employment was marginal or not substantially gainful.  His VA vocational rehabilitation file should be obtained and associated with the record for appellate review.  Thereafter, the Veteran should be provided an examination by an appropriate medical specialist.


Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case as to the issues of entitlement to entitlement to an effective date earlier than April 15, 2003, for the award of service connection for major depressive disorder and an effective date earlier than April 15, 2003, for the award of a TDIU.  The Veteran and his attorney should be apprised that a substantive appeal must be filed to perfect an appeal for Board review.  The requisite period of time for a response should be allowed.

2.  The Veteran should be requested to provide additional information clarifying his actual employment history over the course of this appeal and whether any such employment was marginal or not substantially gainful or to provide sufficient information for additional VA assistance in obtaining such evidence.  He should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues remaining on appeal.  

Appropriate VA efforts must be taken to obtain any existing pertinent VA treatment records since October 2008, as well as, any other sufficiently identified records.  As many requests as are necessary to obtain any relevant records in the custody of a Federal department or agency, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts in this regard and provided an opportunity to obtain and submit those records for VA review.  

3.  Thereafter, the Veteran should be provided an examination by an appropriate medical specialist for opinions as to the current nature and extent of his service-connected thoracic and lumbar spine disabilities.  All manifest orthopedic and neurologic symptoms associated with the service-connected disability should be identified and, to the extent possible, an opinion as to the date of onset of significant symptom manifestations.  The examiner should summarize the pertinent evidence of record and address the extent to which the Veteran's service-connected disabilities individually or in association with each other have resulted in any specific periods of temporary unemployability or marked interference with employability over the course of this appeal.  In making an assessment as to whether the Veteran is capable of obtaining or retaining gainful employment, the examiner should only take into account all of his service-connected disabilities and should not consider nonservice-connected disabilities or the Veteran's age.  

All indicated tests and studies are to be performed.  To the extent possible, the examiner should identify any increased disability manifestations over any specific and identifiable period(s) of time during the course of the appeal.  Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this records review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


